
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


$225,000,000

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

10% Senior Secured Notes due 2017

PURCHASE AGREEMENT

May 12, 2010

JEFFERIES & COMPANY, INC.
    As Representative of the
    Initial Purchasers listed in
    Schedule I hereto
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022

Ladies and Gentlemen:

        KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation (the
"Company"), and each of the Guarantors (as hereinafter defined) hereby agree
with you as follows:

        1.    Issuance of Notes.    Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to Jefferies & Company, Inc.
("Jefferies"), B. Riley & Co., LLC, Imperial Capital, LLC, Keybanc Capital
Markets Inc. and Noble International Investments, Inc. (each an "Initial
Purchaser" and collectively, the "Initial Purchasers") $225,000,000 aggregate
principal amount of 10% Senior Secured Notes due 2017 (each a "Note" and,
collectively, the "Notes") in each case, in an aggregate principal amount of
Notes set forth opposite the name of such Initial Purchaser on Schedule I
hereto. The Notes will be issued pursuant to an indenture (the "Indenture"), to
be dated as of May 19, 2010, by and among the Company, the Guarantors party
thereto and Wilmington Trust FB, as trustee (the "Trustee"). Capitalized terms
used, but not defined herein, shall have the meanings set forth in the
"Description of the Notes" section of the Final Offering Memorandum (as
hereinafter defined). The proceeds of the Notes will be used to finance the
acquisition (the "Acquisition") of Gichner Holdings, Inc. and its subsidiaries
(each, a "Gichner Entity" and collectively, "Gichner") pursuant to a Stock
Purchase Agreement, dated as of April 12, 2010, between the Company and the
Stockholders of Gichner (the "Stock Purchase Agreement"), refinance certain
indebtedness and related transactions, as described under the caption
"Summary—The Transactions" in the Final Offering Memorandum.

        The Notes will be offered and sold to the Initial Purchasers pursuant to
an exemption from the registration requirements of the Securities Act of 1933,
as amended, and the rules and regulations of the Securities and Exchange
Commission (the "SEC") thereunder (collectively, the "Securities Act"). Upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Notes shall bear
the legends set forth in the final offering memorandum, dated the date hereof
(the "Final Offering Memorandum"). The Company has prepared a preliminary
offering memorandum, dated May 3, 2010 (the "Preliminary Offering Memorandum"),
(ii) a pricing term sheet, dated the date hereof, attached hereto as
Schedule II, which includes pricing terms and other information with respect to
the Notes (the "Pricing Supplement"), and (iii) the Final Offering Memorandum,
in each case, relating to the offer and sale of the Notes (the "Offering"). All
references in this Agreement to the Preliminary Offering Memorandum, the Time of
Sale Document or the Final Offering Memorandum include, unless expressly stated
otherwise, (i) all amendments or supplements thereto, (ii) all documents,
financial statements and schedules and other information contained, incorporated
by reference or deemed incorporated by reference therein (and references in this
Agreement to such information being "contained," "included" or "stated" (and
other

--------------------------------------------------------------------------------




references of like import) in the Preliminary Offering Memorandum, the Time of
Sale Document or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein), (iii) any electronic Time of Sale Document or Final Offering
Memorandum and (iv) any offering memorandum "wrapper" to be used in connection
with offers to sell, solicitations of offers to buy or sales of the Notes in
non-U.S. jurisdictions. The Preliminary Offering Memorandum and the Pricing
Supplement are collectively referred to herein as the "Time of Sale Document."

        Concurrently with the issuance of the Securities (as defined below), the
Company will enter into a new $25.0 million revolving credit facility (the "New
Credit Facility").

        2.    Terms of Offering.    The Initial Purchasers have advised the
Company, and the Company understands, that the Initial Purchasers will make
offers to sell (the "Exempt Resales") some or all of the Notes purchased by the
Initial Purchasers hereunder on the terms set forth in the Final Offering
Memorandum to persons (the "Subsequent Purchasers") whom the Initial Purchasers
reasonably believe (i) are "qualified institutional buyers" ("QIBs") (as defined
in Rule 144A under the Securities Act), or (ii) are not "U.S. persons" (as
defined in Regulation S under the Securities Act) and in compliance with the
laws applicable to such persons in jurisdictions outside of the United States.

        Pursuant to the Indenture, all Domestic Restricted Subsidiaries of the
Company shall fully and unconditionally guarantee, on a senior secured basis, to
each holder of the Notes and the Trustee, the payment and performance of the
Company's obligations under the Indenture and the Notes (each such subsidiary
being referred to herein as a "Guarantor" and each such guarantee being referred
to herein as a "Guarantee" and, together with the Notes, the "Securities").

        Pursuant to the terms of the Collateral Agreements, all of the
obligations under the Securities and the Indenture will be secured by a lien and
security interest in substantially all of the assets of the Company and the
Guarantors (except for a prior ranking lien by the lenders under the New Credit
Facility on certain of the Company's working capital assets and any other
Permitted Liens).

        Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the "Registration Rights Agreement") in the form attached as
Exhibit A hereto, to be executed on and dated as of the Closing Date (as
hereinafter defined). Pursuant to the Registration Rights Agreement, the Company
will agree, among other things, to file with the SEC (a) a registration
statement under the Securities Act (the "Exchange Offer Registration Statement")
relating to notes to be offered in exchange for the Notes (the "Exchange Notes")
which shall be identical to the Notes, except that the Exchange Notes shall have
been registered pursuant to the Exchange Offer Registration Statement and will
not be subject to restrictions on transfer or contain additional interest
provisions, (such offer to exchange being referred to as the "Exchange Offer"),
and/or (b) under certain circumstances, a shelf registration statement pursuant
to Rule 415 under the Securities Act (the "Shelf Registration Statement")
relating to the resale by certain holders of the Notes. If required under the
Registration Rights Agreement, the Company will issue Exchange Notes to the
Initial Purchasers (the "Private Exchange Notes"). If the Company fails to
satisfy its obligations under the Registration Rights Agreement, it will be
required to pay additional interest to the holders of the Notes under certain
circumstances to be set forth in the Registration Rights Agreement.

        This Agreement, the Indenture, the Collateral Agreements, the
Registration Rights Agreement, the Notes, the Guarantees, the Engagement Letter
dated April 16, 2010 (the "Engagement Letter") between the Company and
Jefferies, the Exchange Notes and the Private Exchange Notes are collectively
referred to herein as the "Documents", and the transactions contemplated hereby
and thereby are collectively referred to herein as the "Transactions." Nothing
in this Agreement should be read to limit or otherwise modify the terms and
provisions of the Engagement Letter, provided that, in the event any

2

--------------------------------------------------------------------------------




terms of the Engagement Letter are inconsistent with or contradict any terms of
this Agreement, this Agreement shall govern.

        3.    Purchase, Sale and Delivery.    On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers agree to
purchase from the Company, the Securities at a purchase price of 97.0% of the
aggregate principal amount thereof. Delivery to the Initial Purchasers of and
payment for the Securities shall be made at a closing (the "Closing") to be held
at 10:00 a.m., New York time, on May 19, 2010 (the "Closing Date") at the New
York offices of White & Case LLP (or such other place as shall be reasonably
acceptable to the Initial Purchasers); provided, however, that if the Closing
has not taken place on the Closing Date because of a failure to satisfy one or
more of the conditions specified in Section 7 hereof and this Agreement has not
otherwise been terminated by the Initial Purchasers in accordance with its
terms, "Closing Date" shall mean 10:00 a.m. New York time on the first business
day following the satisfaction (or waiver) of all such conditions after
notification by the Company to the Initial Purchasers of the satisfaction (or
waiver) of such conditions.

        The Company shall deliver to the Initial Purchasers one or more
certificates representing the Securities in definitive form, registered in such
names and denominations as the Initial Purchasers may request, against payment
by the Initial Purchasers of the purchase price therefor by immediately
available federal funds bank wire transfer to such bank account or accounts as
the Company shall designate to the Initial Purchasers at least two business days
prior to the Closing. The certificates representing the Securities in definitive
form shall be made available to the Initial Purchasers for inspection at the New
York offices of White & Case LLP (or such other place as shall be reasonably
acceptable to the Initial Purchasers) not later than 10:00 a.m. New York time
one business day immediately preceding the Closing Date. Securities to be
represented by one or more definitive global securities in book-entry form will
be deposited on the Closing Date, by or on behalf of the Company, with The
Depository Trust Company ("DTC") or its designated custodian, and registered in
the name of Cede & Co.

        4.    Representations and Warranties of the Company and the
Guarantors.    Each of the Company and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, the Initial Purchasers that, as of
the date hereof and as of the Closing Date:

(a)Offering Materials Furnished to Initial Purchasers. The Company has delivered
to the Initial Purchasers the Time of Sale Document, the Final Offering
Memorandum and each Company Additional Written Communication (as hereinafter
defined) in such quantities and at such places as the Initial Purchasers have
reasonably requested.

(b)Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Company or its agents or representatives described in this clause (iii), a
"Company Additional Written Communication").

(c)No Material Misstatement or Omission. (i) The Time of Sale Document, as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (ii) the
Final Offering Memorandum, as of the date thereof, did not, and at the Closing
Date, will not include any untrue statement of a material fact or omit to state
a material

3

--------------------------------------------------------------------------------



fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iii) each Company Additional
Written Communication, when taken together with the Time of Sale Document, at
the time such Company Additional Written Communication was made did not, and, at
the Closing Date, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except in
each case that the representations and warranties set forth in this paragraph do
not apply to statements or omissions made in reliance upon and in conformity
with information relating to the Initial Purchasers and furnished to the Company
in writing by the Initial Purchasers expressly for use in the Time of Sale
Document or the Final Offering Memorandum as set forth in Section 13. No
injunction or order has been issued that either (i) asserts that any of the
Transactions is subject to the registration requirements of the Securities Act
or (ii) would prevent or suspend the issuance or sale of any of the Securities
or the use of the Time of Sale Document or the Final Offering Memorandum in any
jurisdiction. No statement of material fact included in the Final Offering
Memorandum has been omitted from the Time of Sale Document, and no statement of
material fact included in the Time of Sale Document has been omitted from the
Final Offering Memorandum. "Applicable Time" means 2:25 p.m. New York City time,
on the date hereof or such other time as may be agreed upon in writing by the
Company and Jefferies.

(d)Documents Incorporated by Reference. The documents incorporated or deemed to
be incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum, at the time they were or hereafter are filed with the SEC, complied
and will comply, in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder (collectively, the "Exchange Act"). There are no contracts or
other documents required to be described in such incorporated documents or to be
filed as exhibits to such incorporated documents which have not been described
or filed as required.

(e)Reporting Compliance. The Company is subject to, and is in full compliance in
all material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act.

(f)Preparation of the Financial Statements. The audited consolidated financial
statements and related notes of each of Gichner and the Company contained in the
Time of Sale Document and the Final Offering Memorandum (the "Financial
Statements") present fairly in all material respects the financial position,
results of operations and cash flows of each of Gichner and the Company and its
consolidated Subsidiaries, respectively, as of the respective dates and for the
respective periods to which they apply and have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (subject, in
the case of Gichner's interim financial statements, to normal recurring year-end
adjustments and the absence of notes) and the applicable requirements of
Regulation S-X. The financial data set forth under the captions "Summary
Historical and Pro Forma Consolidated Financial Data" and "Selected Historical
Consolidated Financial Data of Kratos" in the Time of Sale Document and the
Final Offering Memorandum with respect to the Company and its consolidated
Subsidiaries has been prepared on a basis consistent with that of the Financial
Statements and present fairly in all material respects the financial position
and results of operations of the Company and its consolidated Subsidiaries as of
the respective dates and for the respective periods indicated. The financial
data set forth under the captions "Summary Historical and Pro Forma Consolidated
Financial Data" and "Selected Historical Consolidated Financial Data of Gichner"
in the Time of Sale Document and the Final Offering Memorandum with respect to
Gichner has been prepared on a basis consistent with that of the Financial
Statements and present fairly in all material respects the financial position
and results of operations of Gichner as of the respective dates and for the
respective periods indicated. The unaudited pro forma financial information and
related notes of the Company and its

4

--------------------------------------------------------------------------------



Subsidiaries contained in the Time of Sale Document and the Final Offering
Memorandum have been prepared in accordance with the applicable requirements of
Regulation S-X and have been properly presented on the bases described therein,
and give effect to assumptions used in the preparation thereof are reasonable
basis and in good faith and the adjustments used therein are appropriate to give
effect to the transactions and circumstances referred to therein. All other
financial, statistical and market and industry data and forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the Time of Sale Document and the
Final Offering Memorandum are fairly and accurately presented, are based on or
derived from sources that the Company believes to be reliable and accurate and
are presented on a reasonable basis. No other financial statements or supporting
schedules are required to be included in the Time of Sale Document or the Final
Offering Memorandum.

(g)Disclosure Controls and Procedures. The Company and its Subsidiaries maintain
an effective system of "disclosure controls and procedures" (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC's rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company's management as appropriate to allow timely
decisions regarding required disclosure. The Company and its Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act. The statements
relating to disclosure controls and procedures made by the principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of the Company in the certifications required by the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith
are complete and correct.

(h)Independent Accountants of the Company. Grant Thornton LLP, who have
certified and expressed their opinion with respect to the consolidated financial
statements of the Company and its Subsidiaries including the related notes
thereto and supporting schedules contained in the Time of Sale Document and the
Final Offering Memorandum, are (i) an independent registered public accounting
firm with respect to the Company and its Subsidiaries within the applicable
rules and regulations adopted by the SEC and as required by the Securities Act,
(ii) in compliance with the applicable requirements relating to the
qualification of accountants Regulation S-X and (iii) a registered public
accounting firm as defined by the Public Company Accounting Oversight Board
(United States) whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.

(i)Independent Accountants of Gichner. Plante & Moran, PLLC, who have certified
and expressed their opinion with respect to the consolidated financial
statements of Gichner including the related notes thereto and supporting
schedules contained in the Time of Sale Document and the Final Offering
Memorandum, are (i) an independent registered public accounting firm with
respect to Gichner within the applicable rules and regulations adopted by the
SEC and as required by the Securities Act, (ii) in compliance with the
applicable requirements relating to the qualification of accountants
Regulation S-X and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (United States) whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

(j)No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) none of the Company, any of its Subsidiaries, or any
Gichner Entity has incurred any liabilities, direct or contingent, including
without limitation any losses or interference with its business from fire,
explosion, flood,

5

--------------------------------------------------------------------------------



earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and its
Subsidiaries, taken as a whole, or to Gichner, the Company and its Subsidiaries,
taken as a whole, or has entered into any transactions not in the ordinary
course of business, (ii) there has not been any material decrease in the capital
stock or any material increase in any short-term or long-term indebtedness of
the Company, its Subsidiaries or Gichner, or any payment of or declaration to
pay any dividends or any other distribution with respect to the Company or
Gichner, and (iii) there has not been any material adverse change in the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Company, its Subsidiaries and Gichner,
taken as a whole (each of clauses (i), (ii) and (iii), a "Material Adverse
Change"). To the Company's knowledge, after due inquiry, there is no event that
is reasonably likely to occur, which if it were to occur, would, individually or
in the aggregate, have a Material Adverse Effect except as disclosed in the Time
of Sale Document and the Final Offering Memorandum.

(k)Rating Agencies. No "nationally recognized statistical rating organization"
(as defined in Rule 436(g)(2) under the Securities Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) to retain any rating assigned to the Company, any of its
Subsidiaries or any Gichner Entity or to any securities of the Company, any of
its Subsidiaries or any Gichner Entity or (ii) has indicated to the Company or
Gichner that it is considering (A) the downgrading, suspension, or withdrawal
of, or any review (or of any potential or intended review) for a possible change
in, any rating so assigned (including, without limitation, the placing of any of
the foregoing ratings on credit watch with negative or developing implications
or under review with an uncertain direction) or (B) any change in the outlook
for any rating of the Company, any of its Subsidiaries or any Gichner Entity or
any securities of the Company, any of its Subsidiaries or any Gichner Entity.

(l)Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the "Subsidiaries"). Each Gichner Entity is listed
under the heading "Gichner Entities" on Schedule III attached hereto. Each
Subsidiary that is a Foreign Restricted Subsidiary has an asterisk ("*") next to
its name on such schedule.

(m)Incorporation and Good Standing of the Company and its Subsidiaries; MAE.
Each of the Company, its Subsidiaries and each Gichner Entity (i) has been duly
organized or formed, as the case may be, is validly existing and, where
applicable, is in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets as described in
the Time of Sale Document and in the Final Offering Memorandum and (iii) is duly
qualified or licensed to do business and is in good standing as a foreign
corporation, partnership or other entity as the case may be, authorized to do
business in each jurisdiction in which the nature of such businesses or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and its Subsidiaries (including, upon consummation of
the Acquisition, Gichner), taken as a whole, (B) the ability of the Company, any
Subsidiary or any Gichner Entity to perform its obligations in all material
respects under any Document, (C) the enforceability of any Collateral Agreement
or the attachment, perfection or priority of any of the liens or security
interests intended to be created thereby, (D) the validity or enforceability of
any of the Documents, or (E) the consummation of any of the Transactions (each,
a "Material Adverse Effect").

6

--------------------------------------------------------------------------------



(n)Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock of each of the Company, its Subsidiaries and
each Gichner Entity have been duly authorized and validly issued, are fully paid
and nonassessable and were not issued in violation of, and are not subject to,
any preemptive or similar rights. The table under the caption "Security
Ownership of Certain Beneficial Owners and Management" in the Time of Sale
Document and the Final Offering Memorandum (including the footnotes thereto)
sets forth, as of the date of such table, information concerning the beneficial
ownership of the Company's common stock by (i) each stockholder known by the
Company to be the beneficial owner of 5% or more of the outstanding shares of
the Company's common stock, (ii) each of the Company's directors, (iii) each of
the Company's executive officers, and (iv) all of the Company's executive
officers and directors as a group. All of the outstanding shares of capital
stock or other equity interests of each of its Subsidiaries are, and upon
consummation of the Acquisition, each Gichner Entity will be, owned, directly or
indirectly, by the Company, free and clear of all liens, security interests,
mortgages, pledges, charges, equities, claims or restrictions on transferability
or encumbrances of any kind (collectively, "Liens), other than those Permitted
Liens and those imposed by the Securities Act and the securities or "Blue Sky"
laws of certain U.S. state or non-U.S. jurisdictions. Except as disclosed in the
Time of Sale Document and the Final Offering Memorandum, there are no
outstanding (A) options, warrants or other rights to purchase from the Company
or any of its Subsidiaries, (B) agreements, contracts, arrangements or other
obligations of the Company or any of its Subsidiaries to issue or (C) other
rights to convert any obligation into or exchange any securities for, in the
case of each of clauses (A) through (C), shares of capital stock of or other
ownership or equity interests in the Company or any of its Subsidiaries.

(o)Legal Power and Authority. Each of the Company and the Guarantors has, and
upon consummation of the Acquisition, Gichner will have, all necessary power and
authority to execute, deliver and perform their respective obligations under the
Documents to which they are or will become a party and to consummate the
Transactions.

(p)This Agreement, Indenture, Registration Rights Agreement and the Collateral
Agreements. This Agreement has been duly and validly authorized, executed and
delivered by the Company and the Guarantors, and, upon consummation of the
Acquisition, will have been duly and validly authorized by Gichner. Each of the
Indenture, the Registration Rights Agreement and the Collateral Agreements, if
applicable, has been duly and validly authorized by the Company and the
Guarantors and, upon consummation of the Acquisition, will have been duly and
validly authorized by Gichner. Each of the Indenture, the Registration Rights
Agreement and the Collateral Agreements, if applicable, when executed and
delivered by the Company, the Guarantors and Gichner, will constitute a legal,
valid and binding obligation of each of the Company, the Guarantors and Gichner,
enforceable against each of the Company, the Guarantors and Gichner in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors' rights generally, (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought and (iii) with respect to
the Registration Rights Agreement, rights to indemnity or contribution
thereunder, federal and state securities laws and public policy considerations.
When executed and delivered, this Agreement, the Indenture, the Registration
Rights Agreement and the Collateral Agreements will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum. When executed and delivered by the Company and the
Guarantors, the Indenture will meet the requirements for qualification under the
Trust Indenture Act of 1939, as amended, and the rules and regulations of the
SEC thereunder (collectively, the "TIA").

7

--------------------------------------------------------------------------------



(q)Notes. The Notes, Exchange Notes and Private Exchange Notes have each been
duly and validly authorized by the Company and, in the case of the Notes, when
issued and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement and the Indenture, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Company, entitled to the benefit of the
Indenture, the Collateral Agreements and the Registration Rights Agreement, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors'
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. When executed and delivered, the Notes will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum and will be in the form contemplated
by the Indenture.

(r)Guarantees. The Guarantees have been duly and validly authorized by the
Guarantors and, upon consummation of the Acquisition, will have been duly and
validly authorized by Gichner, and, when issued and executed by the Guarantors
and Gichner, will have been duly executed, authenticated, issued and delivered
and will constitute legal, valid and binding obligations of the Guarantors and
Gichner, entitled to the benefit of the Indenture, the Collateral Agreements and
the Registration Rights Agreement, and enforceable against the Guarantors and
Gichner in accordance with their terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors' rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, the Guarantees will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.

(s)Collateral.

(i)Upon:

(1)in the case of such portion of the Collateral constituting investment
property represented or evidenced by certificates or other instruments, delivery
to the Collateral Agent of such certificates or instruments in accordance with
the Collateral Agreements, and in the case of all other investment property, the
filing of financing statements or other applicable filings in the appropriate
filing office, registry or other public office, together with the payment of the
requisite filing or recordation fees related thereto;

(2)in the case of such portion of the Collateral constituting securities
accounts, delivery to the Collateral Agent of securities account control
agreements and such other agreements or instruments, in each case satisfactory
in form and substance to the Collateral Agent and duly executed by the
applicable securities intermediary, as may be necessary or, in the opinion of
the Collateral Agent, desirable to establish and maintain control of such
securities accounts from time to time;

(3)in the case of such portion of the Collateral constituting deposit accounts,
delivery to the Collateral Agent of deposit account control agreements and such
other agreements or instruments, in each case satisfactory in form and substance
to the Collateral Agent and duly executed by the applicable depositary bank, as
may be necessary or, in the opinion of the Collateral Agent, desirable to
establish and maintain control of such deposit accounts from time to time;

8

--------------------------------------------------------------------------------



(4)in the case of such portion of the Collateral constituting registered
patents, trademarks and copyrights, the filing by the Collateral Agent of
(A) initial financing statements with the appropriate filing offices, (B) any
filings required with the United States Patent and Trademark Office, (C) any
filings required with the United States Copyright Office and (D) the other
Collateral Agreements with the appropriate filing office, registry or other
public office, together with the payment of the requisite filing or recordation
fees related thereto,

(5)in the case of any other Collateral a Lien in which may be perfected by
filing of an initial financing statement or other applicable document in the
appropriate filing office, registry or other public office, the filing of
financing statements or other applicable document in such filing office,
registry or other public office, together with the payment of the requisite
filing or recordation fees related thereto, and in the case of any other
Collateral a Lien in which is perfected by possession or control, when the
Collateral Agent obtains possession or control thereof; and

the Liens granted pursuant to the Collateral Agreements will constitute valid
and enforceable perfected Liens, in each case prior and superior in right to any
other Person therein (other than any Person holding a Permitted Lien).

(ii)As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future Lien on any assets or property of the Company, any Guarantor or any
Subsidiary or any rights thereunder, except for Permitted Liens.

(iii)All information certified by an officer of the Company in the Perfection
Certificate to be executed prior to the Closing Date and delivered by such
officer on behalf of the Company is true and correct both as of the date thereof
and as of the Closing Date.

(iv)The Mortgage will be effective to grant a legal and valid mortgage Lien on
all of the mortgagor's right, title and interest in the "Mortgaged Property" (as
defined in the Collateral Agreements). When the Mortgage is duly recorded in the
proper recorders' offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof are paid and compliance is otherwise
had with the formal requirements of state or local law applicable to the
recording of real estate mortgages generally, the Mortgage shall constitute a
valid, perfected and enforceable security interest in the Mortgage Property in
each case prior and superior in right to any other Person therein, for the
ratable benefit of the Secured Parties, subject only to Permitted Liens, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors'
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. The title insurance policies and surveys
related to the Mortgage shall have been delivered to the Collateral Agent
pursuant to the "Description of Notes—Certain Covenants—Real Estate Mortgages
and Filings" in the Final Offering Memorandum.

(v)The representations and warranties of each of the Company, the Guarantors
and, upon the consummation of the Acquisition, Gichner in the Collateral
Agreements are true and correct (if such representations and warranties are not
already qualified with respect to materiality) in all material respects.



(t)Compliance with Existing Instruments. None of the Company, any of its
Subsidiaries or any Gichner Entity is (i) in violation of its certificate of
incorporation, by-laws or other organizational

9

--------------------------------------------------------------------------------



documents (the "Charter Documents"); (ii) in violation of any U.S. or non-U.S.
federal, state or local statute, law (including, without limitation, common law)
or ordinance, or any judgment, decree, rule, regulation, order or injunction
(collectively, "Applicable Law") of any U.S. or non-U.S. federal, state, local
or other governmental or regulatory authority, governmental or regulatory agency
or body, court, arbitrator or self-regulatory organization (each, a
"Governmental Authority"), applicable to any of them or any of their respective
properties; or (iii) in breach of or default under any bond, debenture, note,
loan or other evidence of indebtedness, indenture, mortgage, deed of trust,
lease or any other agreement or instrument to which any of them is a party or by
which any of them or their respective properties are bound (collectively, the
"Applicable Agreements"), except, in the case of clauses (ii) and (iii) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There
exists no condition that, with the passage of time or otherwise, would
constitute (a) a violation of such Charter Documents or Applicable Laws, (b) a
breach of or default or a "Debt Repayment Triggering Event" (as defined below)
under any Applicable Agreement or (c) result in the imposition of any penalty or
the acceleration of any indebtedness. As used herein, a "Debt Repayment
Triggering Event" means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder's behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company, any of its Subsidiaries, any Gichner Entity or
any of their respective properties.

(u)No Conflicts. Neither the execution, delivery or performance of the Documents
nor the consummation of any of the Transactions will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise) or a
Debt Repayment Triggering Event under, or result in the imposition of a Lien on
any assets of the Company, any of its Subsidiaries and, upon consummation of the
Acquisition, any Gichner Entity (except for Permitted Liens or Liens pursuant to
the Collateral Agreements), the imposition of any penalty or a Debt Repayment
Triggering Event under or pursuant to (i) the Charter Documents, (ii) any
Applicable Agreement, (iii) any Applicable Law or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
the Company, its Subsidiaries or, upon consummation of the Acquisition, any
Gichner Entity. After consummation of the Offering and the Transactions, no
Default or Event of Default will exist.

(v)No Consents. No consent, approval, authorization, order, filing or
registration of or with any Governmental Authority or third party is required
for execution, delivery or performance of the Documents or the consummation of
the Transactions, except such (i) those that have been official or made, as the
case may be, that are in full force and effect, (ii) as may be required under
the securities or "Blue Sky" laws of U.S. state or non-U.S. jurisdictions or
other non-U.S. laws applicable to the purchase of the Securities outside the
U.S. in connection with the Transactions, (iii) those contemplated by the
Registration Rights Agreement and the Collateral Agreements; and (iv) or the
filing of a Current Report on Form 8-K with the SEC as may be required under the
Securities Act and the Exchange Act, as the case may be, regarding the Documents
and the Transactions.

(w)No Material Applicable Laws or Proceedings. Except as disclosed in the Time
of Sale Document and the Final Offering Memorandum, there is no action, claim,
suit, demand, hearing, notice of violation or deficiency, or proceeding pending
or, to the knowledge of the Company or any of its Subsidiaries, after due
inquiry, threatened or contemplated by Governmental Authorities or threatened by
others (collectively, "Proceedings") that, would, as of the date hereof and at
the Closing Date, restrain, enjoin, prevent or interfere with the consummation
of the Offering or any of the Transactions or (B) would, individually or in the
aggregate, have a Material Adverse Effect.

10

--------------------------------------------------------------------------------





(x)All Necessary Permits. Each of the Company, its Subsidiaries and each Gichner
Entity possesses all licenses, permits, certificates, consents, orders,
approvals and other authorizations from, and has made all declarations and
filings with, all Governmental Authorities, presently required or necessary to
own or lease, as the case may be, and to operate its properties and to carry on
its businesses as now or proposed to be conducted as described in the Time of
Sale Document and the Final Offering Memorandum ("Permits"), except where the
failure to possess such Permits would not, individually or in the aggregate,
have a Material Adverse Effect; each of the Company, its Subsidiaries and each
Gichner Entity has fulfilled and performed all of its obligations with respect
to such Permits; no event has occurred which allows, or after notice or lapse of
time would allow, revocation or termination of any such Permit or has resulted,
or after notice or lapse of time would result, in any other material impairment
of the rights of the holder of any such Permit; and none of the Company, any of
its Subsidiaries or any Gichner Entity has received or has any reason to believe
it will receive any notice of any proceeding relating to revocation or
modification of any such Permit, except as described in the Time of Sale
Document and the Final Offering Memorandum or except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(y)Title to Properties. The Company and Subsidiaries do not own any real
property. Each of the Company, its Subsidiaries and Gichner has good title to
all personal property owned by it and good and valid title to all leasehold
estates in real and personal property being leased by it and, as of the Closing
Date, will be free and clear of all Liens other than Permitted Liens. All
Applicable Agreements to which the Company or any of its Subsidiaries is a party
or by which any of them is bound are valid and enforceable against each of the
Company or such Subsidiary, as applicable, and are valid and enforceable against
the other party or parties thereto and are in full force and effect with only
such exceptions as would not, individually or in the aggregate, have a Material
Adverse Effect.

(z)Tax Law Compliance. All Tax (as hereinafter defined) returns required to be
filed by the Company, each of its Subsidiaries and each Gichner Entity have been
filed and all such returns are true, complete and correct in all material
respects. All material Taxes that are due from the Company, its Subsidiaries and
Gichner have been paid other than those (i) currently payable without penalty or
interest or (ii) being contested in good faith and by appropriate proceedings
and for which adequate accruals have been established in accordance with
generally accepted accounting principles of the United States, applied on a
consistent basis throughout the periods involved ("GAAP"). To the knowledge of
the Company, after due inquiry, there are no actual or proposed Tax assessments
against the Company, any of its Subsidiaries or any Gichner Entity that would,
individually or in the aggregate, have a Material Adverse Effect. The accruals
on the books and records of the Company, its Subsidiaries and Gichner in respect
of any material Tax liability for any period not finally determined are adequate
to meet any assessments of Tax for any such period. For purposes of this
Agreement, the term "Tax" and "Taxes" shall mean all U.S. and non-U.S. federal,
state, local and taxes, and other assessments of a similar nature (whether
imposed directly or through withholding), including any interest, additions to
tax or penalties applicable thereto.

(aa)Intellectual Property Rights. Each of the Company, its Subsidiaries and
Gichner owns, or is licensed under, and has the right to use, all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, domain names and
trade names (collectively, "Intellectual Property") necessary for the conduct of
its businesses and, as of the Closing Date, the Intellectual Property will be
free and clear of all Liens, other than Permitted Liens. None of the Company,
its Subsidiaries or any Gichner Entity is a party to, or bound by, any options,
licenses or agreements with respect to the intellectual property rights of any
other person

11

--------------------------------------------------------------------------------



or entity that are necessary to be described in the Time of Sale Document or the
Final Offering Memorandum to avoid a material misstatement or omission and are
not described therein. No claims or notices of any potential claim have been
asserted by any person challenging the use of any such Intellectual Property by
the Company, any of its Subsidiaries or any Gichner Entity or questioning the
validity or effectiveness of any Intellectual Property or any license or
agreement related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, have a Material Adverse Effect. None of the
intellectual property used by the Company, any of its Subsidiaries or any
Gichner Entity has been obtained or is hereby used by the Company, any of its
Subsidiaries or any Gichner Entity in violation of any contractual obligation
binding on the Company, any of its Subsidiaries or any Gichner Entity or, to the
Company or any of its Subsidiaries' knowledge, their respective officers,
directors or employees or otherwise in violation of the rights of any person.

(bb)ERISA Matters. Each of the Company, its Subsidiaries, each Gichner Entity
and each ERISA Affiliate (as hereinafter defined) has fulfilled its obligations,
if any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974, as amended ("ERISA") with
respect to each "pension plan" (as defined in Section 3(2) of ERISA), subject to
Section 302 of ERISA, which the Company, its Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the "Code"). None of
the Company, its Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. "ERISA Affiliate" means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

(cc)Labor Matters. (i) Other than as disclosed in the Time of Sale Document and
Final Offering Memorandum, none of the Company, any of its Subsidiaries or any
Gichner Entity is party to or bound by any collective bargaining agreement with
any labor organization; (ii) there is no union representation question existing
with respect to the employees of the Company, its Subsidiaries or Gichner, and,
to the knowledge of the Company, after due inquiry, no union organizing
activities are taking place that, could, individually or in the aggregate, have
a Material Adverse Effect; (iii) to the knowledge of the Company, after due
inquiry, no union organizing or decertification efforts are underway or
threatened against the Company, its Subsidiaries or Gichner; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against the Company, its Subsidiaries or Gichner, or, to the Company's
knowledge, after due inquiry, threatened against the Company, its Subsidiaries
or Gichner; (v) there is no worker's compensation liability, experience or
matter that could be reasonably expected to have a Material Adverse Effect;
(vi) to the knowledge of the Company, after due inquiry, there is no threatened
or pending liability against the Company, its Subsidiaries or Gichner pursuant
to the Worker Adjustment Retraining and Notification Act of 1988, as amended
("WARN"), or any similar state or local law; (vii) there is no
employment-related charge, complaint, grievance, investigation, unfair labor
practice claim or inquiry of any kind, pending against the Company, its
Subsidiaries or Gichner that could, individually or in the aggregate, have a
Material Adverse Effect; (viii) to the knowledge of the Company and its
Subsidiaries, after due inquiry, no employee or agent of the Company, its
Subsidiaries or Gichner has committed any act or omission giving rise to
liability for any violation identified in subsection (vi) and (vii) above, other
than such acts or omissions that would not, individually or in the aggregate,
have a Material Adverse Effect; and (ix) no term or condition of employment
exists through arbitration awards, settlement agreements or side agreement that
is contrary to the express terms of any applicable collective bargaining
agreement.

12

--------------------------------------------------------------------------------



(dd)Compliance with Environmental Laws. Except as disclosed in the Time of Sale
Document and the Final Offering Memorandum, each of the Company, its
Subsidiaries and Gichner is (i) in compliance with any and all applicable U.S.
or non-U.S. federal, state and local laws and regulations relating to health and
safety, or the pollution or the protection of the environment or hazardous or
toxic substances of wastes, pollutants or contaminants ("Environmental Laws"),
(ii) has received and is in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
respective businesses and (iii) has not received notice of, and is not aware of,
any actual or potential liability for damages to natural resources or the
investigation or remediation of any disposal, release or existence of hazardous
or toxic substances or wastes, pollutants or contaminants, in each case except
where such non-compliance with Environmental Laws, failure to receive and comply
with required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Time of Sale Document and the Final Offering Memorandum, none
of the Company, any of its Subsidiaries or any Gichner Entity has been named as
a "potentially responsible party" under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or any similar
U.S. or non-U.S. state or local Environmental Laws or regulation requiring the
Company, any of its Subsidiaries or any Gichner Entity to investigate or
remediate any pollutants or contaminants, except where such requirements would
not, individually or in the aggregate, have a Material Adverse Effect, whether
or not arising from transactions in the ordinary course of business. In the
ordinary course of its business, the Company and Gichner periodically reviews
the effects of Environmental Laws on the business, operations and properties of
the Company and its Subsidiaries and Gichner, respectively, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review, the
Company and, to the Company's knowledge, Gichner have reasonably concluded that
such associated costs would not have a Material Adverse Effect.

(ee)Insurance. Each of the Company, its Subsidiaries and each Gichner Entity is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which it is engaged. All policies of insurance insuring the Company, any of its
Subsidiaries or any Gichner Entity or their respective businesses, assets,
employees, officers and directors are in full force and effect. The Company, its
Subsidiaries and Gichner are in compliance with the terms of such policies and
instruments in all material respects, and there are no claims by the Company,
any of its Subsidiaries or any Gichner Entity under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. None of the Company, any of its
Subsidiaries or any Gichner Entity has been refused any insurance coverage
sought or applied for, and none of the Company, any of its Subsidiaries or any
Gichner Entity has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect.

(ff)Accounting System. Each of the Company, its Subsidiaries and each Gichner
Entity makes and keeps accurate books and records and maintain a system of
internal accounting controls and procedures sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP, and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any

13

--------------------------------------------------------------------------------



material differences. The Company's management concluded that the Company's
internal control over financial reporting was effective as of December 27, 2009,
and since that date the independent auditors and board of directors of the
Company have been advised of: (i) all "material weaknesses" and "significant
deficiencies" (each, as defined in Rule 12b-2 of the Exchange Act), if any, in
the design or operation of the Company's internal control over financial
reporting which are reasonably likely to adversely affect the Company's ability
to record, process, summarize and report financial information and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company's internal control over financial reporting (whether
or not remediated). Except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, as of the date hereof there are no material
weaknesses in the Company's internal control over financial reporting. Since the
date of the most recent evaluation of the Company's disclosure controls and
procedures and internal control over financial reporting, there have been no
changes in the Company's internal control over financial reporting that have
materially affected, or are reasonably likely to materially affect, the
Company's internal control over financial reporting.

(gg)Use of Proceeds; Solvency; Going Concern. All indebtedness represented by
the Securities is being incurred for proper purposes and in good faith. On the
Closing Date, after giving pro forma effect to the Offering and the use of
proceeds therefrom described under the caption "Use of Proceeds" in the Time of
Sale Document and Final Offering Memorandum, the Company and each Guarantor,
and, upon consummation of the Acquisition, each Gichner Entity, (i) will be
Solvent (as hereinafter defined), (ii) will have sufficient capital for carrying
on its business and (iii) will be able to pay its debts as they mature. As used
in this paragraph, the term "Solvent" means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Company and each Guarantor, and, upon consummation
of the Acquisition, each Gichner Entity, is not less than the total amount
required to pay the liabilities of the Company and each Guarantor on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) the Company and each Guarantor is, and, upon
consummation of the Acquisition, each Gichner Entity, is able to pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement and the Time of
Sale Document and Final Offering Memorandum, neither the Company nor any
Guarantor, and, upon consummation of the Acquisition, each Gichner Entity, is
incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) neither the Company nor any Guarantor, and, upon
consummation of the Acquisition, each Gichner Entity, is engaged in any business
or transaction, and does not propose to engage in any business or transaction,
for which its property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company or any Guarantor, and, upon consummation of the Acquisition, each
Gichner Entity, is engaged; and (v) neither the Company nor any Guarantor, and,
upon consummation of the Acquisition, no Gichner Entity, is otherwise insolvent
under the standards set forth in Applicable Laws.

(hh)No Price Stabilization or Manipulation. Neither the Company nor any of its
Affiliates has and, to the Company's knowledge, after due inquiry, no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company, whether to facilitate the sale or resale of any of the
Securities or otherwise, (ii) sold, bid for, purchased, or paid anyone any
compensation for soliciting purchases of, any of the Securities, or (iii) except
as disclosed in the Time of Sale Document and the Final Offering Memorandum,
paid or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

14

--------------------------------------------------------------------------------



(ii)No Registration Required Under the Securities Act or Qualification Under the
TIA. Without limiting any provision herein, no registration under the Securities
Act and no qualification of the Indenture under the TIA is required for the
offer or sale of the Securities to the Initial Purchasers as contemplated hereby
or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs or are not "U.S. persons" (as defined under Regulation S of the
Securities Act) and (ii) the accuracy of each Initial Purchaser's
representations contained herein regarding the absence of general solicitation
in connection with the sale of the Securities to the Initial Purchasers and in
the Exempt Resales.

(jj)No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Company are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Company of the same class as
the Securities have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making, and will not make, an offer
or sale of such securities of the Company of the same class as the Securities,
for a period of six months after the date of this Agreement, except for the
offering of the Securities as contemplated by this Agreement or the Registration
Rights Agreement. As used in this paragraph, the terms "offer" and "sale" have
the meanings specified in Section 2(a)(3) of the Securities Act.

(kk)No Directed Selling Efforts. None of the Company, any of its Affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
"U.S. persons" (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; each of the Company, Affiliates of the Company and any persons acting on
behalf of the Company has complied with and will implement the "offering
restrictions" within the meaning of such Rule 902; and neither the Company nor
any of its Affiliates has entered or will enter into any arrangement or
agreement with respect to the distribution of the Securities, except for this
Agreement; provided that no representation is made in this paragraph with
respect to the actions of the Initial Purchasers.

(ll)No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
of the Company or any "Affiliate" registered for sale under a registration
statement, except for rights (i) contained in the Registration Rights Agreement
or (ii) as have been duly waived.

(mm)Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R.
Part 220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R.
Part 224) of the Board of Governors of the Federal Reserve System).

(nn)Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the "Investment Company Act"); as of the date hereof
and, after giving effect to the Offering and the use of proceeds of the
Offering, none of Gichner, the Company and its Subsidiaries is or will be,
individually or on a consolidated basis, an "investment company" that is
required to be registered under the Investment Company Act; and following the
Closing Date, each of Gichner, the Company and its Subsidiaries will conduct its
business in a manner so as not to be required to register under the Investment
Company Act.

(oo)No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection with the

15

--------------------------------------------------------------------------------



Offering or any of the Transactions, and neither the Company nor any of its
Affiliates is under any obligation to pay any broker's fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers).

(pp)No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, there will be no encumbrances or restrictions on the ability of any
Subsidiary of the Company or, upon the consummation of the Acquisition, any
Gichner Entity (x) to pay dividends or make other distributions on the capital
stock of such Subsidiary or Gichner Entity, as applicable, or to pay any
indebtedness to the Company, any other Subsidiary of the Company or any other
Gichner Entity, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company, any other Subsidiary or any other Gichner Entity or
(z) to transfer any of its property or assets to the Company, any other
Subsidiary of the Company or any Gichner Entity.

(qq)Sarbanes-Oxley. There is and has been no failure on the part of the Company
and its Subsidiaries or any of the officers and directors of the Company or any
of its Subsidiaries, in their capacities as such, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(rr)Foreign Corrupt Practices Act. None of the Company, any of its Subsidiaries
or any Gichner Entity or any director, officer, employee or, to the knowledge of
the Company or any of its Subsidiaries, any agent or other person acting on
behalf of the Company, any of its Subsidiaries or any Gichner Entity has, in the
course of its actions for, or on behalf of, the Company, any of its Subsidiaries
or any Gichner Entity (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, "foreign official" (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the "FCPA") or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee.

(ss)Money Laundering. The operations of the Company, its Subsidiaries and
Gichner are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the "Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, any of its
Subsidiaries or any Gichner Entity with respect to the Money Laundering Laws is
pending or, to the Company's knowledge, after due inquiry, threatened.

(tt)OFAC. None of the Company, any of its Subsidiaries or, to the Company's
knowledge, after due inquiry, any Gichner Entity or any director, officer,
agent, employee or Affiliate of the Company or any of its Subsidiaries or other
person acting on their behalf is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department ("OFAC"); and the Company will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(uu)Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

16

--------------------------------------------------------------------------------



(vv)Indebtedness to be Refinanced. Set forth on Schedule IV hereto is a list of
all Indebtedness that is to be paid in full using the proceeds of the Offering
and terminated, retired or redeemed, as applicable, on the Closing Date. Set
forth on Schedule IV opposite the description of each such Indebtedness is the
aggregate principal amount of Indebtedness outstanding thereunder.

(ww)Financial Services and Market Act. The Company has not taken or omitted to
take any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbour provided by the Financial Services Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the "FSMA"); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Term Sheet. The Company has been informed of
the guidance relating to stabilization provided by the Financial Services
Authority of the United Kingdom, in particular the guidance contained in Section
MAR 2 of the Financial Services Handbook.

(xx)Certificates. Each certificate signed by any officer of the Company or any
of its Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

        5.    Covenants of the Company and the Guarantors.    Each of the
Company and the Guarantors, jointly and severally, agrees:

(a)Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or "Blue Sky"
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Initial Purchasers may reasonably
request, and (ii) promptly prepare, upon the Initial Purchasers' reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Initial Purchasers, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
and the Guarantors hereby consent to the use of the Time of Sale Document and
the Final Offering Memorandum, and any amendments and supplements thereto, by
the Initial Purchasers in connection with Exempt Resales).

17

--------------------------------------------------------------------------------



(c)Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Initial
Purchasers shall previously have been advised thereof and shall have provided
its written consent thereto. Before making, preparing, using, authorizing,
approving or referring to any Company Additional Written Communications, the
Company will furnish to the Initial Purchasers and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Initial Purchasers reasonably objects. The Company and the Guarantors
consent to the use by the Initial Purchasers of a Company Additional Written
Communication that contains (A) information describing the preliminary terms of
the Securities or their offering or (B) information that describes the final
terms of the Securities or their offering and that is included in or is
subsequently included in the Final Offering Memorandum, including by means of
the Pricing Supplement.

(d)Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Initial Purchasers, it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(B) the Time of Sale Document and the Final Offering Memorandum will comply with
Applicable Law and (ii) if in the reasonable judgment of the Company it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e)"Blue Sky" Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers' counsel in connection with the qualification of the
Securities under the securities or "Blue Sky" laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Company will advise the Initial Purchasers promptly of the suspension of any
such exemption relating to the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such exemption, the
Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

(f)Payment of Expenses. Whether or not any of the Offering or the Transactions
are consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and all amendments and supplements thereto (including, without

18

--------------------------------------------------------------------------------



limitation, financial statements and exhibits), and all other agreements,
memoranda, correspondence and other documents prepared and delivered in
connection herewith, (B) the negotiation, printing, processing and distribution
(including, without limitation, word processing and duplication costs) and
delivery of, each of the Documents, (C) the preparation, issuance and delivery
of the Securities, (D) the qualification of the Securities for offer and sale
under the securities or "Blue Sky" laws of U.S. state or non-U.S. jurisdictions
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers' counsel relating to such registration or qualification),
(E) furnishing such copies of the Time of Sale Document and the Final Offering
Memorandum, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers and (F) the performance of the
obligations of the Company and the Guarantors obligations under the Registration
Rights Agreement, including but not limited to the Exchange Offer, the Exchange
Offer Registration Statement and any Shelf Registration Statement, (ii) all fees
and expenses of the counsel, accountants and any other experts or advisors
retained by the Company or the Guarantors, (iii) all fees and expenses
(including fees and expenses of counsel) of the Company or the Guarantors in
connection with approval of the Securities by DTC for "book-entry" transfer,
(iv) all fees charged by rating agencies in connection with the rating of the
Securities, (v) all fees and expenses (including reasonable fees and expenses of
counsel) of the Trustee and all collateral agents, (vi) all costs and expenses
in connection with the creation and perfection of the security interest to be
created and perfected pursuant to the Collateral Agreements (including without
limitation, filing and recording fees, search fees, taxes and costs of title
policies) and (vii) all other reasonable fees, disbursements and out-of-pocket
expenses incurred by the Initial Purchasers in connection with its services to
be rendered hereunder including, without limitation, the reasonable fees and
disbursements of White & Case LLP, counsel to the Initial Purchasers, reasonable
fees and expenses of any other independent experts retained by the Initial
Purchasers, travel and lodging expenses, chartering of airplanes, roadshow or
investor presentation expenses, word processing charges, the costs of printing
or producing any investor presentation materials, messenger and duplicating
service expenses, facsimile expenses and other customary expenditures.

(g)Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
"Use of Proceeds."

(h)Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the Closing Date.

(i)Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any "security" (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

(j)Stabilization or Manipulation. Not to take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

(k)DTC. To comply with the representation letter of the Company to DTC relating
to the approval of the Securities by DTC for "book-entry" transfer.

(l)Rule 144(A) Information. For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

19

--------------------------------------------------------------------------------



(m)Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Securities and, as soon as available,
copies of any reports or financial statements furnished to or filed by the
Company with the SEC or any national securities exchange on which any class of
securities of the Company may be listed.

(n)Additional Offering Materials. Except in connection with the Exchange Offer
or the filing of the Shelf Registration Statement, not to, and not to authorize
or permit any person acting on its behalf to, (i) distribute any offering
material in connection with the offer and sale of the Securities other than the
Time of Sale Document and the Final Offering Memorandum and any amendments and
supplements to the Preliminary Offering Memorandum or the Final Offering
Memorandum prepared in compliance with this Agreement, (ii) solicit any offer to
buy or offer to sell the Securities by means of any form of general solicitation
or general advertising (including, without limitation, as such terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, or
(iii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

(o)Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
Affiliates controlled by the Company to, resell any of the Securities which
constitute "restricted securities" under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

(p)Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

(q)Security Interests. To complete on or prior to the Closing Date all filings
and other similar actions required in connection with the perfection of security
interests as and to the extent contemplated by the Collateral Agreements.

(r)Good Standings. To deliver to the Initial Purchasers on the date hereof
satisfactory evidence of the good standing of the Company and its Subsidiaries
in their respective jurisdictions of organization and the good standing of the
Company and its Subsidiaries in such other jurisdictions as the Initial
Purchasers may reasonably request and, on the Closing Date, "bring down"
evidence of the same, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

(s)Investment Company. Each of the Company and its Subsidiaries will conduct its
business in a manner so as to not be required to register under the Investment
Company Act.

(t)Gichner as Guarantor. Concurrent with the consummation of the Acquisition,
the Company shall cause each Gichner Entity to (a) become a party to each of
this Agreement and the Registration Rights Agreement as a Guarantor by executing
and delivering a joinder agreement in the form of Exhibit B hereto to the
Initial Purchasers and (ii) become a Guarantor under the Indenture.

20

--------------------------------------------------------------------------------



        6.    Representations and Warranties of the Initial Purchasers.    Each
Initial Purchaser, severally and not jointly, represents and warrants to the
Company that:

(a)Initial Purchaser Status, Resale Terms. It is a QIB and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

(b)Sale of Restricted Exchange Securities. It will solicit offers to buy the
Securities only from, and will offer and sell the Securities only to, persons
reasonably believed by the Initial Purchaser (A) to be QIBs or (B) to not be
"U.S. persons" (as defined under Regulation S under the Securities Act) and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
"Notice to Investors" contained in the Time of Sale Document and the Final
Offering Memorandum.

(c)General Solicitation. No form of general solicitation or general advertising
in violation of the Securities Act has been or will be used nor will any offers
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchaser or any of its representatives in connection with the offer and sale of
any of the Securities.

        7.    Conditions.    The obligations of the Initial Purchasers to
purchase the Securities under this Agreement are subject to the performance by
each of the Company and the Guarantors of their respective covenants and
obligations hereunder and the satisfaction of each of the following conditions:

(a)Representations, Warranties and Agreements. All the representations and
warranties of the Company and the Guarantors contained in this Agreement and in
each of the other Documents shall be true and correct as of the date hereof and
at the Closing Date. On or prior to the Closing Date, the Company and each other
party to the Documents (other than the Initial Purchasers) shall have performed
or complied with all of the agreements and satisfied all conditions on their
respective parts to be performed, complied with or satisfied pursuant to the
Documents (other than conditions to be satisfied by such other parties, which
the failure to so satisfy would not, individually or in the aggregate, have a
Material Adverse Effect). It is understood and agreed that, for purposes of this
Agreement, in the event that the Initial Purchasers determine that a Material
Adverse Effect or a Material Adverse Change has occurred and the Company or a
Guarantor seeks to dispute such determination, the Company or such Guarantor
shall bear the burden of proof to demonstrate by clear and convincing evidence
that a Material Adverse Effect or a Material Adverse Change, as applicable, has
not occurred.

(b)Closing Deliverables. The Initial Purchasers shall have received on the
Closing Date:

(i)Officers' Certificate. Certificates dated the Closing Date, signed by (1) the
Chief Executive Officer and (2) the principal financial or accounting officer of
the Company and the Guarantors, on behalf of the Company and the Guarantors, to
the effect that (a) the representations and warranties set forth in Section 4
hereof, in each of the Documents and the Perfection Certificate are true and
correct in all material respects with the same force and effect as though
expressly made at and as of the Closing Date, (b) the Company and the Guarantors
have performed and complied with all agreements and satisfied all conditions in
all material respects on its part to be performed or satisfied at or prior to
the Closing Date, (c) at the Closing Date, since the date hereof or since the
date of the most recent financial statements in the Time of Sale Document and
the Final Offering Memorandum (exclusive of any amendment or supplement thereto
after the date hereof), no event or events have occurred, no information has
become known nor does any condition exist that, individually or

21

--------------------------------------------------------------------------------



in the aggregate, would have a Material Adverse Effect, (d) since the date of
the most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), other than as described in the Time of Sale Document and the Final
Offering Memorandum or contemplated hereby, neither the Company, the Guarantors
nor any other Subsidiary has incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, that are material to the
Company and its Subsidiaries, taken as a whole, or entered into any transactions
not in the ordinary course of business that are material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and its Subsidiaries, taken as a whole, and there has not been any
change in the capital stock or long-term indebtedness of the Company, the
Guarantors or any other Subsidiary of the Company that is material to the
business, condition (financial or otherwise) or results of operations or
prospects of the Company and its Subsidiaries, taken as a whole, and (e) the
sale of the Securities has not been enjoined (temporarily or permanently).

(ii)Secretary's Certificate. A certificate, dated the Closing Date, executed by
the Secretary of the Company and each Guarantor, certifying such matters as the
Initial Purchasers may reasonably request.

(iii)Good Standing Certificates. A certificate evidencing qualification by such
entity as a foreign corporation in good standing issued by the Secretaries of
State (or comparable office) of each of the jurisdictions in which each of the
Company and the Guarantors operates as of a date within five days prior to the
Closing Date.

(iv)Solvency Certificate. A certificate of solvency, dated the Closing Date,
executed by the chief financial officer of the Company in the form of Exhibit C
attached hereto.

(v)CFO Certificates. A certificate, dated the date hereof, executed by the chief
financial officer of the Company, certifying to such financial information, data
and other information contained in the Time of Sale Document and the Final
Offering Memorandum as Jefferies may reasonably request.

(vi)Company Counsel Opinion. The opinion of Morrison & Foerster, LLP, counsel to
the Company, dated the Closing Date, in the form of Exhibit D attached hereto.

(vii)Opinion of Sheppard Mullin Richter & Hampton LLP. The opinion of Sheppard
Mullin Richter & Hampton LLP, counsel to the Company, regarding security
interests and collateral matters, dated the Closing Date, in the form of
Exhibit E attached hereto.

(viii)Local Counsel Opinion. Each of the local counsel to the Company listed on
Schedule V hereto or otherwise agreed upon by the Initial Purchasers shall have
furnished to the Initial Purchasers, at the request of the Company, its written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers.

(ix)Initial Purchaser Counsel Opinion. An opinion, dated the Closing Date, of
White & Case LLP, counsel to the Initial Purchasers, in form satisfactory to the
Initial Purchasers covering such matters as are customarily covered in such
opinions.

(x)Comfort Letters. The Initial Purchasers shall have received from each of
Grant Thornton LLP, the registered public or certified public accountants of the
Company, and from Plante & Moran, PLLC, the registered public or certified
public accountants of Gichner, (A) a customary initial comfort letter delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
dated the date hereof, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, with respect to the financial statements

22

--------------------------------------------------------------------------------



and certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum, and (B) a customary "bring-down" comfort letter,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, which includes, among other things, a
reaffirmation of the statements made in the initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Memorandum.

(c)Executed Documents. The Initial Purchasers shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Initial Purchasers), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

(d)Collateral.

(A)The Collateral Agent shall have received on the Closing Date the following,
in the form and substance reasonably satisfactory to the Initial Purchasers:

(i)appropriately completed copies of Uniform Commercial Code financing
statements naming the Company and each Guarantor as a debtor and the Collateral
Agent as the secured party, or other similar instruments or documents to be
filed under the Uniform Commercial Code of all jurisdictions as may be necessary
or, in the reasonable opinion of the Collateral Agent and its counsel, desirable
to perfect the security interests of the Collateral Agent pursuant to the
Collateral Agreements;

(ii)appropriately completed copies of Uniform Commercial Code Form UCC 3
termination statements, if any, necessary to release all Liens (other than
Permitted Liens) of any person in any collateral described in any Collateral
Agreement previously granted by any person;

(iii)certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC 11), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Company or any
Guarantor (under its present name and any previous names) as the debtor,
together with copies of such financing statements (none of which shall cover any
collateral described in any Collateral Agreement, other than such financing
statements that evidence Permitted Liens);

(iv)such other approvals, opinions, or documents as the Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Collateral Agent;

(B)The Collateral Agent and its counsel shall be satisfied that (a) the Lien
granted to the Collateral Agent, for the benefit of the Secured Parties in the
collateral described above is of the priority described in the Time of Sale
Document and the Final Offering Memorandum and (b) no Lien exists on any of the
collateral described above, other than the Lien created in favor of the
Collateral Agent, for the benefit of the Secured Parties pursuant to a
Collateral Agreement in each case subject to the Permitted Liens;

(C)All Uniform Commercial Code financing statements or other similar financing
statements and Uniform Commercial Code Form UCC-3 termination statements
required pursuant to clause (g)(A)(i) and (g)(A)(ii) above (collectively, the
"UCC Statements") shall have been delivered to CT Corporation System or another
similar filing service company acceptable to the Collateral Agent (the "Filing
Agent"). The Filing Agent shall have acknowledged in a writing that is
reasonably satisfactory to the Collateral Agent and its counsel (i) the Filing
Agent's receipt of all UCC Statements, (ii) that the UCC Statements have either
been submitted for filing in the appropriate filing offices or will be submitted
for filing in the

23

--------------------------------------------------------------------------------



appropriate offices within ten days following the Closing Date and (iii) that
the Filing Agent will notify the Collateral Agent and its counsel of the results
of such submissions within 30 days following the Closing Date.

(e)Refinancing. The Initial Purchasers shall have received substantially
contemporaneously with the Closing Date a copy of the receipt of a payoff letter
from each of the institutions listed on Schedule IV attached hereto.

(f)All conditions precedent to the Acquisition in the Stock Purchase Agreement
shall have been satisfied or waived.

(g)The credit agreement governing the New Credit Facility shall have been
executed and delivered by all parties thereto.

(h)Additional Parties. Each Gichner Entity shall have executed the joinder
agreement to this Agreement and delivered copies of each such executed documents
to the Initial Purchasers.

(i)No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of Jefferies be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Document and the Final Offering Memorandum, or (ii) materially
impair the investment quality of any of the Securities.

(j)No Hostilities. Any outbreak or escalation of hostilities or other national
or international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
sole judgment of Jefferies, impracticable or inadvisable to market or proceed
with the offering or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Document and the Final Offering Memorandum or
to enforce contracts for the sale of any of the Securities.

(k)No Suspension in Trading; Banking Moratorium. (i) Trading in the Company's
common stock shall have been suspended by the SEC or the NASDAQ Global Market or
a suspension or limitation of trading generally in securities on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Global Market or any
setting of limitations on prices for securities occurs on any such exchange or
market or (ii) the declaration of a banking moratorium by any Governmental
Authority has occurred or the taking of any action by any Governmental Authority
after the date hereof in respect of its monetary or fiscal affairs that, in the
case of clause (i) or (ii) of this paragraph, in the sole judgment of Jefferies
could reasonably be expected to have a material adverse effect on the financial
markets in the United States or elsewhere.

(l)Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchaser; and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(m)No Material Applicable Laws or Proceedings. (i) No Applicable Law shall have
been enacted, adopted or issued and (ii) no stop order suspending the
qualification or exemption from

24

--------------------------------------------------------------------------------



qualification of any of the Securities in any jurisdiction shall have been
issued and no proceeding for that purpose shall have been commenced or, to the
Company's knowledge, after due inquiry, be pending or contemplated as of the
Closing Date that, would, as of the date hereof and at the Closing Date,
restrain, enjoin, prevent or interfere with the consummation of the Offering or
any of the Transactions or would, individually or in the aggregate, have a
Material Adverse Effect.

        8.    Indemnification and Contribution.    

(a)Indemnification by the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchasers, its affiliates, directors, officers and employees, and each
person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities of any kind to which the Initial
Purchasers, affiliate, director, officer, employee or such controlling person
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:

(i)any untrue statement or alleged untrue statement of a material fact contained
in the Time of Sale Document, any Company Additional Written Communication or
the Final Offering Memorandum, or any amendment or supplement thereto; or

(ii)the omission or alleged omission to state, in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchasers and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Company and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Company by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information furnished by the Initial Purchasers to the
Company consists of the information set forth in Section 13. The indemnity
agreement set forth in this Section shall be in addition to any liability that
the Company and the Guarantors may otherwise have to the indemnified parties.

(b)Indemnification by the Initial Purchasers. Each Initial Purchaser agrees
severally and not jointly to indemnify and hold harmless each of the Company,
each of the Guarantors and their respective directors, officers and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages, liabilities or expenses to which the Company, such Guarantors or any
such director, officer or controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
have resulted solely from (i) any untrue statement or alleged untrue statement
of

25

--------------------------------------------------------------------------------



any material fact contained in the Time of Sale Document or the Final Offering
Memorandum or any amendment or supplement thereto or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent (but only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company by the Initial Purchasers
specifically for use therein as set forth in Section 13; and, subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company, each of the
Guarantors or any such director, officer or controlling person in connection
with any such loss, claim, damage, liability, expense or action in respect
thereof. The indemnity agreement set forth in this Section shall be in addition
to any liability that the Initial Purchasers may otherwise have to the
indemnified parties.

(c)Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of Section 8(a) or the

26

--------------------------------------------------------------------------------



Company in the case of Section 8(b), representing the indemnified parties under
such Section 8(a) or (b), as the case may be, who are parties to such action or
actions), (ii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party or
(iii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section, in which case the indemnified party may effect
such a settlement without such consent.

(d)Settlements. No indemnifying party shall be liable under this Section for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e)Contribution. In circumstances in which the indemnity agreements provided for
in this Section is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the Offering (before deducting expenses)
received by the Company bear to the total discounts and commissions received by
the Initial Purchasers. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

27

--------------------------------------------------------------------------------



(f)Equitable Consideration. The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section, the Initial Purchasers
shall not be obligated to make contributions hereunder that in the aggregate
exceed the total discounts, commissions and other compensation received by such
Initial Purchasers under this Agreement, less the aggregate amount of any
damages that such Initial Purchasers have otherwise been required to pay by
reason of the untrue or alleged untrue statements or the omissions or alleged
omissions to state a material fact. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers' obligation to contribute
hereunder shall be several in proportion to their respective purchase
obligations hereunder and not joint. For purposes of Section 8(e), each
director, officer and employee of each Initial Purchaser, and each person, if
any, who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Initial Purchasers, and each director, officer and employee
of the Company and the Guarantors, and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Company and the Guarantors.

        9.    Termination.    Jefferies may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Sections 7(h) (No Material Adverse Change), 7(i) (No Hostilities)
or 7(j) (No Suspension in Trading; Banking Moratorium) shall have occurred or if
the Initial Purchasers shall decline to purchase the Securities for any reason
permitted by this Agreement. Any termination pursuant to this Section shall be
without liability on the part of (a) the Company or the Guarantors to the
Initial Purchasers, except that the Company and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Section 5(f) hereof or (b) the Initial Purchasers to the Company or the
Guarantors, except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 10 hereof shall at all times be effective and shall
survive such termination.

        10.    Survival.    The representations and warranties, covenants,
indemnities and contribution and expense reimbursement provisions and other
agreements of the Company and the Guarantors set forth in or made pursuant to
this Agreement shall remain operative and in full force and effect, and will
survive, regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchasers, (ii) the acceptance of
the Securities, and payment for them hereunder, and (iii) any termination of
this Agreement.

        11.    Defaulting Initial Purchaser.    If, on the Closing Date, any one
of the Initial Purchasers shall fail or refuse to purchase Securities that it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I hereto bears
to the aggregate principal amount of Securities set forth opposite the names of
all such non defaulting Initial Purchasers to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date. If, on the Closing Date any Initial Purchaser shall fail or refuse to
purchase Securities which it or they have agreed to purchase hereunder on such
date and the aggregate principal amount of Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, and arrangements satisfactory to the
non-defaulting Initial Purchasers and the Company for the

28

--------------------------------------------------------------------------------




purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers or of the Company or any Guarantor. Any action
taken under this Section shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.

        12.    No Fiduciary Relationship.    The Company and the Guarantors
hereby acknowledge that each Initial Purchaser is acting solely as initial
purchaser in connection with the purchase and sale of the Securities. The
Company and the Guarantors further acknowledge that the Initial Purchaser is
acting pursuant to a contractual relationship created solely by this Agreement
entered into on an arm's length basis, and in no event do the parties intend
that the Initial Purchaser act or be responsible as a fiduciary to either the
Company, the Guarantors or their respective management, stockholders or
creditors or any other person in connection with any activity that the Initial
Purchaser may undertake or have undertaken in furtherance of the purchase and
sale of the Securities, either before or after the date hereof. The Initial
Purchasers hereby expressly disclaim any fiduciary or similar obligations to
either the Company or the Guarantors, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company and the Guarantors hereby confirm their understanding and
agreement to that effect. The Company, the Guarantors and the Initial Purchasers
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Initial Purchasers to the Company and the Guarantors regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Securities, do not constitute advice or
recommendations to the Company and the Guarantors. The Company and the
Guarantors hereby waive and release, to the fullest permitted by law, any claims
that either of the Company or the Guarantors may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company or the Guarantors in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.

        13.    Information Supplied by Initial Purchasers.    Each of the
Company and the Guarantors hereby acknowledges that, for purposes of
Section 4(c) and Section 8, the only information that the Initial Purchasers
have furnished to the Company specifically for use in the Preliminary Offering
Memorandum or the Final Offering Memorandum are the statements set forth in
(a) the first sentence of the fourth paragraph and (b) the third sentence of the
fifth paragraph under the caption "Plan of Distribution" in the Preliminary
Offering Memorandum and the Final Offering Memorandum.

        14.    Miscellaneous.    

(a)Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to:

Kratos Defense & Security Solutions, Inc.
4820 Eastgate Mall
San Diego, CA 92121
Tel: (858) 812-7300
Fax: (858) 812-7301
Attention: Deanna Lund


with a copy to:

Morrison & Foerster LLP
12531 High Bluff Drive
San Diego, CA 92130
Tel: (858) 720-5100
Fax: (858) 720-5125
Attention: Scott Stanton, Esq.


29

--------------------------------------------------------------------------------



and (ii) if to the Initial Purchasers, to:

Jefferies & Company, Inc.
520 Madison Avenue
New York, NY 10022
Attention: General Counsel


and

B. Riley & Co., LLC
11100 Santa Monica Blvd. Suite 800
Los Angeles, CA 90025
Attention: General Counsel


Imperial Capital, LLC
2000 Avenue of the Stars
9th Floor South
Los Angeles, CA 90067
Attention: General Counsel


Keybanc Capital Markets Inc.
127 Public Square
Cleveland, Ohio 44114-1306
Attention: General Counsel


Noble International Investments, Inc.
6501 Congress Avenue
Boca Raton, FL 33487
Attention: General Counsel

        (or in any case to such other address as the person to be notified may
have requested in writing).

(b)Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term "successors and assigns" shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase. Notwithstanding the foregoing, it is expressly understood and
agreed that each purchaser who purchases Securities from the Initial Purchasers
is intended to be a beneficiary of the covenants of the Company and the
Guarantors contained in the Registration Rights Agreement to the same extent as
if the Securities were sold and those covenants were made directly to such
purchaser by the Company and the Guarantors, and each such purchaser shall have
the right to take action against the Company and the Guarantors to enforce, and
obtain damages for any breach of, those covenants.

(c)Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each of the Company and the Guarantors hereby expressly and
irrevocably (i) submits to the non-exclusive jurisdiction of the federal and
state courts sitting in the Borough of Manhattan in the City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
Transactions, and (ii) waives (a) its right to a trial by jury in any legal
action or proceeding relating to this Agreement, the Transactions or any course
of conduct, course of dealing, statements (whether verbal or written) or actions
of the Initial Purchasers and for any counterclaim related to any of the
foregoing and

30

--------------------------------------------------------------------------------



(b) any obligation which it may have or hereafter may have to the laying of
venue of any such litigation brought in any such court referred to above and any
claim that any such litigation has been brought in an inconvenient forum.

(d)Entire Agreement; Counterparts. This Agreement, together with the Engagement
Letter, constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

(e)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(f)Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g)Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

(h)Agreement Among Initial Purchasers. Any action by the Initial Purchasers
hereunder may be taken by Jefferies on behalf of the Initial Purchasers, and any
such action taken by Jefferies shall be binding upon each of the Initial
Purchasers.

31

--------------------------------------------------------------------------------



        Please confirm that the foregoing correctly sets forth the agreement
between the Company, the Guarantors and the Initial Purchasers.

    Very truly yours,
 
 
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
AI METRIX, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
DEFENSE SYSTEMS, INCORPORATED
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
DIGITAL FUSION SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
DIGITAL FUSION, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer

32

--------------------------------------------------------------------------------




 
 
DTI ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
HAVERSTICK CONSULTING, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
HAVERSTICK GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
HGS HOLDINGS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
JMA ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer

33

--------------------------------------------------------------------------------




 
 
KRATOS COMMERCIAL SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
KRATOS GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
KRATOS MID-ATLANTIC, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
KRATOS SOUTHEAST, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
KRATOS SOUTHWEST, L.P.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer

34

--------------------------------------------------------------------------------




 
 
KRATOS TEXAS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
MADISON RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
POLEXIS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
REALITY BASED IT SERVICES, LTD.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
ROCKET SUPPORT SERVICES, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer

35

--------------------------------------------------------------------------------




 
 
SHADOW I, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
SHADOW II, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
SHADOW III, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
SUMMIT RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
SYS
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer
 
 
WFI NMC CORP.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President and
Chief Financial Officer

36

--------------------------------------------------------------------------------



Accepted and Agreed to:    
JEFFERIES & COMPANY, INC.
 
 
By:
 
/s/ Kevin Lockhart


--------------------------------------------------------------------------------


 
      Name:   Kevin Lockhart         Title:   Managing Director    

37

--------------------------------------------------------------------------------



B. RILEY & CO., LLC    
By:
 
/s/ Bryant Riley


--------------------------------------------------------------------------------


 
      Name:   Bryant Riley         Title:   Chairman    

38

--------------------------------------------------------------------------------




IMPERIAL CAPITAL, LLC
 
 
By:
 
/s/ Mark Martis


--------------------------------------------------------------------------------


 
      Name:   Mark Martis         Title:   Chief Operating Officer    

39

--------------------------------------------------------------------------------




KEYBANC CAPITAL MARKETS INC.
 
 
By:
 
/s/ Gary E. Andrews


--------------------------------------------------------------------------------


 
      Name:   Gary E. Andrews         Title:   Managing Director    

40

--------------------------------------------------------------------------------




NOBLE INTERNATIONAL INVESTMENTS, INC.
 
 
By:
 
/s/ Nico P. Pronk


--------------------------------------------------------------------------------


 
      Name:   Nico P. Pronk         Title:   President    

41

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

